Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in a telephone interview with Holowacz, Elizabeth F. on 03/10/2022.
	The application has been amended as follows:
1. (Currently Amended) An image information processing apparatus comprising:

              a memory storing a program; and

              one or more processors which, by executing the program, function as:

              a photoacoustic image acquisition unit configured to acquire a photoacoustic image generated based on a photoacoustic wave by irradiating a subject and a marker with light;
  
              an optical image acquisition unit configured to acquire an optical image generated by optically capturing an image of the subject and the marker; and
  
              an image processing unit configured to generate a superimposed image, based on the marker in the photoacoustic image and the marker in the optical image, in which the photoacoustic image and the optical image are superimposed and display the superimposed image on a display unit,


the image processing unit generating an image from the superimposed image and displaying the generated image on the display unit, wherein a component, of the generated image, derived from the marker is reduced,
wherein the light includes a plurality of wavelengths of light, and
wherein the image processing unit reduces the component, of the generated image, derived from the marker based on a difference between a property of the marker acquired by irradiation of the plurality of wavelengths of light and a property of the subject acquired by the irradiation of the plurality of wavelengths of light.

10. (Cancelled)

11. (Currently Amended) The image information processing apparatus according to claim [[10]]1, wherein the image processing unit reduces from the photoacoustic image a component derived from a surface of the subject including the marker.

12. (Currently Amended) The image information processing apparatus according to claim [[10]]1, wherein the image processing unit reduces from the photoacoustic image a component derived from the marker by performing image processing based on a shape of the marker.

13. (Currently Amended) The image information processing apparatus according to claim [[10]]1, wherein the property is 


14. (Currently Amended) The image information processing apparatus according to claim [[10]]1, wherein the property is


15. (Currently Amended) A display method comprising:



                an optical image acquisition step of acquiring an optical image generated by optically capturing an image of the subject and the marker; and

                an image processing step of generating a superimposed image, based on the marker in the photoacoustic image and the marker in the optical image, in which the photoacoustic image and the optical image are superimposed and display the superimposed image on a display unit,

                
the image processing step generating an image from the superimposed image and displaying the generated image on the display unit, wherein a component, of the generated image, derived from the marker is reduced,
wherein the light includes a plurality of wavelengths of light, and
wherein the image processing step reduces the component, of the generated image, derived from the marker based on a difference between a property of the marker acquired by irradiation of the plurality of wavelengths of light and a property of the subject acquired by the irradiation of the plurality of wavelengths of light.

18. (Cancelled) 

21. (Currently Amended) The display method according to claim [[19]]15, wherein the property is


22. (Currently Amended) The display method according to claim [[19]]15, wherein the property is


24. (Currently Amended) An image information processing apparatus comprising:

                a memory storing a program; and

              one or more processors which, by executing the program, function as:

a photoacoustic image acquisition unit configured to acquire a photoacoustic image generated based on a photoacoustic wave by irradiating a subject and a marker with light;

                an optical image acquisition unit configured to acquire an optical image generated by optically capturing an image of the subject and the marker; and

                an image processing unit configured to generate a superimposed image, based on the marker in the photoacoustic image and the marker in the optical image, in which the photoacoustic image and the optical image are superimposed and display the superimposed image on a display unit, 

                
the image processing unit generating an image from the superimposed image and displaying the generated image on the display unit, wherein a component, of the generated image, derived from a surface of the subject including the marker is reduced,
wherein the light includes a plurality of wavelengths of light, and
wherein the image processing unit reduces the component, of the generated image, derived from the surface of the subject including the marker based on a difference between a property of the marker acquired by irradiation of the plurality of wavelengths of light and a property of the subject acquired by the irradiation of the plurality of wavelengths of light.

25. (Currently Amended) A display method comprising:

                a photoacoustic image acquisition step of acquiring a photoacoustic image generated based on a photoacoustic wave by irradiating a subject and a marker with light;

                an optical image acquisition step of acquiring an optical image generated by optically capturing an image of the subject and the marker; and

                an image processing step of generating a superimposed image, based on the marker in the photoacoustic image and the marker in the optical image, in which the photoacoustic image and the optical image are superimposed and display the superimposed image on a display unit,

                
the image processing step generating an image from the superimposed image and displaying the generated image on the display unit, wherein a component, of the generated image, derived from a surface of the subject including the marker is reduced,
wherein the light includes a plurality of wavelengths of light, and
wherein the image processing step reduces the component, of the generated image, derived from the surface of the subject including the marker based on a difference between a property of the marker acquired by irradiation of the plurality of wavelengths of light and a property of the subject acquired by the irradiation of the plurality of wavelengths of light.

Allowable Subject Matter
Claims 1-9, 11-17, 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the references along or in combination teaches the limitations of “wherein a component, of the generated image, derived from the marker is reduced, wherein the light includes a plurality of wavelengths of light, and wherein the image processing unit reduces the component, of the generated image, derived from the marker based on a difference between a property of the marker acquired by irradiation of the plurality of wavelengths of light and a property of the subject acquired by the irradiation of the plurality of wavelengths of light.” recited in the independent claim 1 and similarly recited in claim 15 as a whole.
None of the references along or in combination teaches the limitations of “wherein a component, of the generated image, derived from a surface of the subject including the marker is reduced, wherein the light includes a plurality of wavelengths of light, and wherein the image processing unit reduces the component, of the generated image, derived from the surface of the subject including the marker based on a difference between a property of the marker acquired by irradiation of the plurality of wavelengths of light and a property of the subject acquired by the irradiation of the plurality of wavelengths of light.” recited in the independent claim 24 and similarly recited in claim 25 as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.